United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2525
                                    ___________

Bahiya Hiba Shakur,                      *
                                         *
              Appellant,                 * Appeal from the United States
                                         * District Court for the
       v.                                * Western District of Missouri.
                                         *
United States of America,                *      [UNPUBLISHED]
                                         *
              Appellee.                  *
                                    ___________

                      Submitted:    April 15, 1997

                           Filed:   April 17, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________


PER CURIAM.


       Bahiya Hiba Shakur appeals from the denial by the District Court1 of
her motion seeking the return of forfeited property pursuant to Federal
Rule of Criminal Procedure 41(e).      Having carefully reviewed the record and
Shakur’s arguments on appeal, we conclude that the District Court correctly
denied relief.     Accordingly, the judgment is affirmed.      See 8th Cir. R.
47B.   We also deny Shakur’s motion for appointment of counsel and for oral
argument.




       1
      The Honorable D. Brook Bartlett, Chief Judge, United States
District Court for the Western District of Missouri.
A true copy.


     Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                               -2-